PER CURIAM.
In the underlying suit for custody of the parties’ minor child, we reverse the trial court’s order awarding attorney’s fees to the mother, Anissa Jo Shaw. A review of the record shows that she waived her claim for attorney’s fees by failing to plead her entitlement. Stockman v. Downs, 573 So.2d 835 (Fla.1991).
Reversed.1

. We note that although the father contested the determination of custody in his initial brief, he properly dismissed that portion of his appeal at oral argument. This Court was without jurisdiction to entertain that issue because the notice of appeal from the order determining custody was untimely.